IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,992-01


                    EX PARTE SHAELAN DEREK RODGERS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2017-DCR-0796W IN THE 452ND DISTRICT COURT
                            FROM KIMBLE COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to engaging in organized criminal activity and was sentenced to

thirty five years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. Rodgers v.

State, No. 04-18-00504-CR (Tex. App.—San Antonio July 3, 2019) (not designated for publication).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel gave him erroneous

advice and failed to object to the State breaching the plea agreement. Applicant also contends that

his plea was involuntary because the State violated the plea agreement by arguing against probation

to the judge. Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart,
                                                                                                       2

474 U.S. 52 (1985); Brady v. United States, 397 U.S. 742 (1970); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court is the

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claims. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings of fact and conclusions of law as to

whether Applicant’s plea was involuntary. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: September 7, 2022
Do not publish